DETAILED ACTION
Claim Status
	Applicant’s amendment filed February 8, 2022 has been entered. Claim 6 has been cancelled. Claims 1-5 and 7-19 are pending. Claims 1-5 and 7-19 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Antonio Galisteo Gonzalez is now the examiner of record.

Election/Restrictions
The election with traverse of Invention I (claims 1-15, 18, and 19; drawn to a method of amplifying a pool of oligonucleotides and library made thereof along with evaluation by massively parallel sequencing of the constructed library) along with the first promoter for ‘Species Election I – First Promoter and Second Promoter’ in the ‘Response to Restriction Requirement’, filed 16 August 2021, is acknowledged. The traversal is on the grounds that it would not constitute an undue burden to search and examine the claims. Further, it is traversed both the first promoter and the second promoter are recited in claim 3. Upon further consideration and search, the traversal arguments are found persuasive and, thus, Invention II is rejoined with Invention I and the ‘Species Election I – First Promoter and Second Promoter’ in the ‘Response to Restriction Requirement’ is withdrawn.

Claim Rejections - 35 U.S.C. § 112 - maintained
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claim 1 (claims 2-5, 7-15, 18, and 19 dependent therefrom) is directed to a method of amplifying a pool of oligonucleotides and recites the limitation “optionally an extension temperature”. The term “optionally” renders the limitation not required by the claim. Therefore, it is unclear how the pool of oligonucleotides can be amplified if the thermocycle does not require an extension temperature. Denaturing and annealing the oligonucleotides would not result in an amplified pool. Therefore, the claims are indefinite.
	Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive. Applicant argues that the term “optionally” is sufficient to make the claim definite. However, as indicated, the claimed method, without an extension temperature, cannot be amplified as the claim requires.

Claim Rejections - 35 U.S.C. § 102 – maintained but modified
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/130697 (‘Information Disclosure Statement’, filed 28 March 2019; “VIDIGAL”).
	VIDIGAL discloses methods for the generation of pooled libraries expressing paired gRNA vectors. (Abstract.) This rejection is maintained but has been modified to address Applicant’s amendment to claim 1.
	Regarding claims 16-17, VIDIGAL provides for the amplification of a pool of oligonucleotides by providing oligonucleotides each comprising a defined pair of sequences encoding guide RNA segments, forming an amplification mixture comprising the pool of oligonucleotides, an amplification enzyme, dNTPs, and primers; thermocycling the amplification mixture to produce a library of oligonucleotide library members, where essentially all of the library members have one of the defined pairs of sequences encoding guide RNA segments. (Abstract; ¶ [0023], [0033], [0037], [0043] [0045]-[0046], [0048]-[0049], [0050], [0061]-[0080], [0066]; claims 10 and 13.) VIDIGAL indicates the oligonucleotide constructs of the library have a predefined pair of sequences encoding gRNA segments. (Id.)

Claim Rejections - 35 U.S.C. § 103 – withdrawn in view of Applicant’s amendment
Rejection of claims 1-17 under 35 U.S.C. 103 as being unpatentable over WO 2016/130697 (‘Information Disclosure Statement’, filed 28 March 2019; “VIDIGAL”) as applied to claims 1-3, 7, and 12-17 above, and further in view of U.S. Patent No. 9,181,534 (‘Information Disclosure Statement’, filed 28 March 2019; “HOGREFE”).

Rejection of claims 1-3, 7, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/130697 (‘Information Disclosure Statement’, filed 28 March 2019; “VIDIGAL”) as applied to claims 1-3, 5-15, 18, and 19 above, and further in view of U.S. Patent Application Publication No. 2017/0369870 (see attached ‘PTO-892’; “GILL”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidigal as applied to claims 16-17 above, and further in view of Hogrefe (U.S. Patent No. 9,181,534 (‘Information Disclosure Statement’, filed 28 March 2019) and in view of Von Ashen et al. (Oligonucleotide Melting Temperatures under PCR Conditions: Nearest-Neighbor Corrections for Mg2+, Deoxynucleotide Triphosphate, and Dimethyl Sulfoxide Concentrations with Comparison to Alternative Empirical Formulas; Clinical Chemistry 47:11, 1956-1961 (2001).
	Regarding claims 1, 2 and 15, VIDIGAL provides for the amplification of a pool of oligonucleotides by providing oligonucleotides each comprising a defined pair of sequences encoding guide RNA segments, forming an amplification mixture comprising the pool of oligonucleotides, an amplification enzyme, dNTPs, and primers; thermocycling the amplification mixture to produce a library of oligonucleotide library members, where essentially all of the library members have one of the defined pairs of sequences encoding guide RNA segments. (Abstract; ¶ [0023], [0033], [0037], [0043] [0045]-[0046], [0048]-[0049], [0050], [0061]-[0080], [0066]; claims 10 and 13.) 
	Regarding claim 3, VIDIGAL indicates the oligonucleotides are dual guide expression cassettes that comprise a first promoter, a sequence encoding a first guide RNA segment downstream of the first promoter, a second promoter, and a sequence encoding a second guide RNA segment downstream from the second promoter. (¶ [0006], [0023]-[0026].)
	Regarding claim 5, VIDIGAL provides for the amplification in a non-emulsion/homogenous mixture. (¶ [0036], [0049], [0062].)
	Regarding claim 7, VIDIGAL provides for annealing temperature of between 58˚C and 70˚C. (¶ [0063].)
	Regarding claim 12, VIDIGAL indicates the oligonucleotides of the pool are single strand DNA (ssDNA) molecules. (¶ [0036], [0049].)
	Regarding claim 13, VIDIGAL indicates the oligonucleotides of the pool can be synthesized by array-based synthesis. (¶ [0036].)
	Regarding claim 14, VIDIGAL provides for the pool to refer to a two or more (e.g., 10,000) different molecules (e.g., gRNA) and for these molecules to be unique. (¶ [0020], [0028].)
VIDIGAL fails to specifically teach utilization/application of processive proofreading DNA polymerases in amplification reactions along with the recite amplification conditions in instant claims 6-11. HOGREFE resolves the deficiencies of VIDIGAL, where HOGREFE discloses high fidelity DNA polymerases (i.e., processive proofreading DNA polymerases) in order to improve DNA amplification. (Abstract; Col. 5, line 11 to Col. 6, line 32; Col. 19, line 35 to Col. 24, line 60.)
Regarding claims 1, 4, 11 and 15, HOGREFE discloses high fidelity DNA polymerases (i.e., processive proofreading DNA polymerases) in order to improve DNA amplification results/synthesis. (Abstract; Col. 5, line 11 to Col. 6, line 32; Col. 19, line 35 to Col. 24, line 60.) HOGREFE indicates the disclosed polymerases result/yield a library that is essentially free of mis-paired sequences encoding the guide RNA segments. (Id.; Col. 5, line 63 to Col. 6, line 20; Col. 29, line 52-65; Col. 49, lines 1-21.)
Regarding claim 6, HOGREFE provides for the inclusion of DMSO in the amplification mixture in an amount from 2% to 10% v/v. (Col. 34, lines 43-64.) Further, HOGREFE provides for the optimization of PCR enhancing factors and additives. (Col. 34, lines 4-42.)
	Regarding claim 7, HOGREFE provides for annealing temperature of between 58˚C and 70˚C. (Col. 19, line 53 to Col. 20, line 48.) Further, HOGREFE provides for the optimization of annealing temperatures. (Col. 33, lines 61-line 67.)
	Regarding claim 8, HOGREFE indicates the amplification mixture is cycled 18 times. (Col. 39, line 61 to Col. 40, line 12.) Further, HOGREFE provides for the optimization of the number of cycles. (Col. 34, lines 1-3.)
	Regarding claim 9, HOGREFE provides for thermocycles that hold the amplification at a denaturation temperature of at least 80˚C for 10 to 30 seconds, and at an annealing temperature between 58˚C to 70˚C for 10 to 30 seconds. (Col. 32, lines 29-55.) Further, HOGREFE provides for the optimization of denaturation time and annealing temperatures. (Col. 33, lines 61-line 67.)
	Regarding claim 10, HOGREFE provides for thermocycles that hold the amplification at a denaturation temperature of about 95˚C for about 20 seconds, and at an annealing temperature between 64˚C to 70˚C for about 20 seconds. (Col. 32, lines 29-55.) Further, HOGREFE provides for the optimization of denaturation time and annealing temperatures. (Col. 33, lines 61-line 67.)
Regarding claim 14, HOGREFE provides for the pool to refer to a two or more (e.g., 10,000) different molecules (e.g., gRNA) and for these molecules to be unique. (Col. 35, lines 6-45.)
Von Ashen et al. teach that DMSO in concentrations ranging from 2.5% to 10% is a common solvent for PCR amplification reactions of oligonucleotides that is used to facilitate amplification from difficult templates. DMSO also decreases the melting temperature (page 1957, first column, first paragraph, and second column, first paragraph).
In view of the teachings of VIDIGAL, HOGREFE and Von Ashen et al., it would have been obvious to one of ordinary skill in the art at the time of the filing to have utilized/applied the processive proofreading DNA polymerases along with optimizing amplification conditions as disclosed in HOGREFE and Von Ashen et al. in the methods for the generation of pooled libraries expressing paired gRNA vectors of VIDIGAL. VIDIGAL provides one in the art some teaching, suggestion, or motivation to for modification and variations to the disclosed method. (¶ [0083].) HOGREFE provides one in the art some teaching, suggestion, or motivation to utilize/apply the disclosed processive proofreading DNA polymerases in other amplification reactions, for example, to remove mis-pairing/reduce error (Col. 5, line 63 to Col. 6, line 20; Col. 35, lines 6-51.) Further, it would have been obvious to one of ordinary skill in the art at the time to optimize the amplification conditions because HOGREFE and Von Ashen et al. identifies several desirable amplification parameters (e.g., amplification reagents, cycling parameters, enhancing factors & additive, etc.) for optimization and indicates simple test PCR reactions may be performed for optimization (i.e., routine experimentation). (Col. 30, lines 44-52; Col. 31, line 40 to Col. 35, line 51.) Additionally, VIDIGAL and HOGREFE are directed to the generation of a library of oligonucleotide members comprising gRNA and, thus, are drawn to the same purpose and/or outcome.
Accordingly, VIDIGAL further in view of HOGREFE and in view of Von Ashen et al. renders the instant claims unpatentable.

Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vidigal in view of Hogrefe and Von Ashen et al., as applied to claims 1-5 and 7-17 above, and further in view of Gill (U.S. Patent Application Publication No. 2017/0369870 (see attached ‘PTO-892’).
Vidigal in view of Hogrefe and Von Ashen et al. is applied as above. While VIDIGAL does teach methods for the generation of pooled libraries expressing paired gRNA vectors, VIDIGAL fails to specifically teach sequencing members of the library by massively parallel sequencing. GILL resolves the deficiencies of VIDIGAL, where GILL discloses methods for trackable genetic libraries. (Abstract.)
	Regarding claims 18 and 19, GILL provides for methods for tracking genetic variants in libraries constructed from a pool of oligonucleotides encoding guide RNA segments. (¶ [0057], [0073]-[0074], [0082]-[0132], [0192], [0279], [0293], [0315], [0325].) Further, GILL provides for massively parallel sequencing of pooled oligonucleotides in order to track genetic variants in a constructed library and confirm successful engineering of the library. (Id.)
In view of the teachings of Vidigal in view of Hogrefe and Von Ashen et al. and GILL (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the filing to have massively paralleled sequence members of an oligonucleotide library pool as disclosed in GILL to the members of the library generated in the methods for the generation of pooled libraries expressing paired gRNA vectors as disclosed by Vidigal in view of Hogrefe and Von Ashen et al. VIDIGAL provides one in the art some teaching, suggestion, or motivation to for modification and variations to the disclosed method. (¶ [0083].) GILL provides one in the art some teaching, suggestion, or motivation to massively parallel sequence member of a library of library members in order to track genetic variants in a constructed library and confirm successful engineering of the library. (Abstract; ¶ [0293], [0315].) Further, VIDIGAL and GILL are directed to the generation of a library of oligonucleotide members comprising gRNA and, thus, are drawn to the same purpose and/or outcome.
Accordingly, Vidigal in view of Hogrefe and Von Ashen et al. further in view of GILL renders the instant claims unpatentable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636